           Case 2:20-cv-00776-JMG Document 10 Filed 04/30/20 Page 1 of 7



                    IN THE UNITED STATES DISTRICT COURT
                FOR THE EASTERN DISTRICT OF PENNSYLVANIA
__________________________________________

EDWARD STEWART,                           :
             Plaintiff,                   :
                                          :
                  v.                      :                 Civil No. 2:20-cv-00776-JMG
                                           :
DAVID FELDMAN, et al.,                     :
                  Defendants.              :
__________________________________________


             NOTICE OF INITIAL TELEPHONIC PRETRIAL CONFERENCE

       AND NOW, this 30th day of April, 2020, upon consideration of the Order dated March 3,
2020, reassigning the above-captioned matter to the Undersigned, see ECF No. 7, IT IS
ORDERED THAT:
       Lead counsel shall appear VIA TELEPHONE for a Rule 16 conference in the above-
captioned matter on Tuesday, May 26, 2020 at 10:30 AM, by calling the United States District
Court located at 504 West Hamilton Street, Suite 4701, Allentown, Pennsylvania. Counsel are
required to meet and confer pursuant to Rule 26(f) and to complete and submit to the Court the Joint
Rule 16 Conference Information Report at least seven (7) days prior to the Rule 16 conference. 1
       The Parties are advised that the United States Magistrate Judge assigned to this Court is the
Honorable Timothy R. Rice.



                                                    For the Court,

                                                    /s/ Brian R. Dixon
                                                    Brian R. Dixon
                                                    Deputy Clerk for Judge John M. Gallagher




1
 It is expected that the Rule 26(f) meeting shall be conducted as a meaningful and substantive
discussion among professionals to formulate the proposed discovery plan and to facilitate a fulsome
discussion of the parties’ factual and legal positions at the Rule 16 conference.
                Case 2:20-cv-00776-JMG Document 10 Filed 04/30/20 Page 2 of 7




                      IN THE UNITED STATES DISTRICT COURT
                  FOR THE EASTERN DISTRICT OF PENNSYLVANIA
  __________________________________________

  PLAINTIFF NAME,                               :
                            Plaintiff,          :
                                                :
                        v.                      :                  Civil No. X:xx-cv-0xxxx-JMG
                                                :
      DEFENDANT NAME, et al.,                   :
                        Defendants.             :
      __________________________________________


                                         JOINT RULE 26(f) REPORT
             In accordance with Fed. R. Civ. P. 26(f), counsel for the parties conferred on (date) and submit

  the following report of their meeting for the court’s consideration:

 I.      Counsel

             A. Lead counsel for Plaintiff(s):     _____________________________

             B. Lead counsel for Defendant(s):     _____________________________

             C. Counsel who participated in Rule 26(f) conference on behalf of Plaintiff(s):

                ____________________
                ____________________
                ____________________

             D. Counsel who participated in Rule 26(f) conference on behalf of Defendant(s):

                ____________________
                ____________________
                ____________________

II.      Description of Claims and Defenses

             The Parties should assume that the Court has read the Complaint and is familiar with the

      claims. However, the facts supporting those claims and defenses are unknown. Therefore, counsel
                 Case 2:20-cv-00776-JMG Document 10 Filed 04/30/20 Page 3 of 7



   shall summarize the primary facts that the parties contend support their claims and defenses and the

   threshold legal issues. Counsel should not merely parrot their pleadings. In addition, the Parties

   should attach critical documents to this report for the Court to review, if not attached to the pleadings

   already (e.g., in a contract case, the document(s) comprising the contract; in a personal injury case,

   photographs of the scene, etc.).

III.      Stipulated Facts

              The Parties must stipulate to facts that are not in dispute. In the interest of judicial

   economy and avoiding duplicative and/or unnecessary discovery, the Parties are required to identify

   and sign a stipulation outlining facts which they do not intend to dispute, although they are not

   required to identify disputed facts at this early stage.

 IV.      Jurisdiction

              The Parties must state the basis for this Court’s subject matter jurisdiction over the dispute.

 V.       Insurance Coverage and Deductibles

              The Parties must disclose any insurance coverage and the cost of the retainer or deductible as

   required by Rule 26(a)(1)(A).

VI.       Dispositive Motions

              The Parties must identify if either side expects to file a case-dispositive motions, what motion,

       and approximate timeline for the motion.

VII.      Anticipated Scope of Discovery

              A. Summarize with specificity those issues on which the Parties will need to conduct

                 discovery. Identify categories of information each Party needs in discovery and why.

              B. Anticipated number of interrogatories per Party:           ___________________

              C. Anticipated number of depositions per Party:               ___________________
                  Case 2:20-cv-00776-JMG Document 10 Filed 04/30/20 Page 4 of 7



              D. To the extent either Party proposes to exceed the presumptive limits in the Federal Rules

                  of Civil Procedure for discovery, explain the basis for that proposal.

              E. Do the Parties anticipate the need for any third-party discovery? If so, identify the likely

                  third-parties and the discovery to be sought.

              F. Do the Parties anticipate the need for experts? If so, identify the subjects on which the

                  expert(s) may opine.

VIII.     Status of Discovery

              The Parties must summarize the status of discovery to-date. State the parties’ agreement on

    timing, form and scope of informal disclosures. Specifically identify not only the information listed

    in Rule 26(a)(1), but any additional information the parties agree to disclose informally. If nothing

    has been done in terms of discovery, the Parties should explain why. Keep in mind that self-executing

       discovery must not be delayed until the pretrial conference.

 IX.      Proposed Case Management Deadlines

              When completing this section, the Parties should presume that the Court will not bifurcate fact

    and expert discovery. Therefore, the Parties should propose dates that take that presumption into

    account.

              A. Deadline to serve initial disclosures under Rule 26(a)(1) (*must be exchanged at least one

                  (1) business day before Rule 16 conference):        ___________________

              B. Deadline to amend pleadings to add claims or Parties (*must be as early as practicable to

                  avoid prejudice or unnecessary delays):               ___________________

              C. Deadline for affirmative expert reports (if any) and disclosure of lay witness opinion

                  testimony with related information and documents (if any): ___________________

              D. Deadline for rebuttal expert reports (if any):                ___________________

              E. Deadline to complete discovery:                                ___________________
                 Case 2:20-cv-00776-JMG Document 10 Filed 04/30/20 Page 5 of 7



             F. If any Party seeks more than 120 days for fact discovery, explain why.

             G. Deadline to file motion for summary judgment:                ___________________

             H. Estimated trial ready date:                                  ___________________

             I. Estimated Number of Days for Trial:                          ___________________

X.       Deposition Scheduling

             The Court expects the Parties to meet and confer as soon as practicable to set aside dates to

   hold open for depositions before the close of discovery. If the Parties have not already done so, the

      Court will order the Parties to do so within two weeks of the Rule 16 conference.

             Have the Parties set aside dates for deposition? ___ Yes ___ No

             If yes, what are those dates? _________________________________________________

             If no, when do the parties intend to confer, and how many dates do they intend to set aside?

             ____________________________________

XI.      Electronic Discovery

             Prior to the Rule 16 conference, the Court expects the Parties to have a thorough discussion

  about electronic discovery, including but not limited to 1) the need for electronically stored

  information (“ESI”), 2) sources of ESI, 3) the anticipated scope of electronic discovery, 4) the identity

  of potential custodians, 5) whether search terms will be necessary and, if so, any limitations thereto,

  6) the respective burdens of collecting, reviewing, and producing ESI, including any claims for cost-

  shifting under the Federal Rules of Civil Procedure, and 7) any anticipated problems with electronic

  discovery. The Parties should summarize their discussion on these issues here. The Court expects

  counsel who attends the Rule 16 conference to be familiar with and able to discuss any ESI-related

  issues that might arise.
                   Case 2:20-cv-00776-JMG Document 10 Filed 04/30/20 Page 6 of 7



               In addition, the Parties should state whether they have agreed to an ESI stipulation. If so, the

        Parties should submit the stipulation to the Court in advance of the Rule 16 conference. If not,

        the Parties should identify what issues need to be resolved to finalize the stipulation.

XII.       Protective Orders and Confidentiality Agreements

               The Parties should indicate whether they anticipate the need for a protective order in this case.

     If so, the Parties must explain what type of information needs protection from disclosure and why

     such protection is warranted under governing standards. In addition, the Parties are directed to Judge

     Gallagher’s Policies and Procedures concerning Protective Orders and Confidentiality Agreements.

XIII.      Alternative Dispute Resolution

               A. Have the Parties engaged in any settlement discussions? If so, set forth the status of those

                   negotiations. If not, explain why not.

               B. Have the Parties explored or considered other forms of alternative dispute resolution? If

                   so, summarize those efforts. If not, state the Parties’ positions with respect to ADR, as

                   required under Local Rule of Civil Procedure 53.3.

               C. Identify the individual who will attend the Rule 16 conference who will have authority to

                   discuss settlement.

XIV.       Consent to Send Case to a Magistrate Judge

               The Parties should indicate whether they consent to have a United States Magistrate Judge

     conduct any or all proceedings in this case, pursuant to 28 U.S.C. § 636(c). The Magistrate Judge

     assigned to this Court is Magistrate Judge Timothy R. Rice.




 XV.       Policies and Procedures
                  Case 2:20-cv-00776-JMG Document 10 Filed 04/30/20 Page 7 of 7



               Judge Gallagher’s Policies and Procedures are available for the Parties to review on the

       Court’s website. By signing below, counsel for each Party and/or each pro se Party represents that

       he or she has reviewed the Judge’s Policies and Procedures and acknowledges the requirements

       contained therein. The Parties and their counsel further acknowledge by signing below that Judge

       Gallagher will strike pleadings and other submissions that do not comply with his Policies and

       Procedures.

XVI.      Other Matters

               The Parties should identify any other issues that have not been addressed above but may

    require the Court’s attention (e.g., anticipated motions, bifurcation, privilege issues, etc.).

       ACKNOWLEDGEMENT OF RULE 26(F) MEETING AND THE ABOVE SUBMISSION TO
       THE COURT:


       _________________________________                   _________________________________

       Name:                                               Name:
       Counsel For:                                        Counsel For:
       Law Firm Name:                                      Law Firm Name:
       Address:                                            Address:

       Telephone:                                          Telephone:
       Fax:                                                Fax:
       E-Mail:                                             E-Mail:

       Date:                                               Date:
